—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about August 20, 1999, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that appellant had committed acts which, if committed by an adult, would constitute the crime of attempted robbery in the first degree, and placed him in the custody of the New York State Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence of threatened use of force and of accessorial liability. Concur — Nardelli, J. P., Tom, Ellerin, Lerner and Andrias, JJ.